DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 11-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2016/0126995).
Regarding claim 1, Li discloses a method comprising:
	Identifying 445 a user;
	obtaining a user profile matched with the identification of the user, wherein the user profile includes SIM data (primary SIM 116) associated with a carrier plan (paragraphs 44, 54, 59);
	assigning the SIM data associated with the carrier plan of the obtained user profile to a data communication module 411, 436, to virtually replicate the SIM data of the user (p. 43, 59, 60); and

reverting carrier settings of the data communication module to original settings based on the user no longer being identifiable (p. 57, 76, 77, 79, 80).

Regarding claim 11, Li discloses a vehicle comprising:
	a data communication module 411, 436, and
	a controller 411 (p. 47), the controller configured to:
		identify 445 a user of the vehicle; 
obtain a user profile matched with the identification of the user, wherein the user profile includes SIM (primary SIM 116) data associated with a carrier plan (p. 44, 54, 59, 60); 
		assign the SIM data associated with the carrier plan of the obtained user profile to the data communication module of the vehicle to virtually replicate the SIM data of the user (p. 43, 59, 60); and 
revert carrier settings of the data communication module to original settings based on the user no longer being identifiable by the vehicle (p. 57, 76, 77, 79, 80).

Regarding claim 18, Li discloses a vehicle comprising: 
a data communication module 411, 436, and 
a controller 411 (p. 47), the controller configured to: 
assign SIM data associated with an original equipment manufacturer carrier plan to the data communication module (p. 51); 
identify 445 a user of the vehicle; 
obtain a user profile matched with the identification of the user, wherein the user profile includes SIM (primary SIM 116) data associated with a carrier plan (P. 44, 54, 59); 
assign the SIM data associated with the carrier plan of the obtained user profile to the data communication module of the vehicle to virtually replicate the SIM data of the user (P. 43, 59, 60); and 
revert carrier settings of the data communication module based on the user no longer being identifiable by the vehicle P. 57, 76, 77, 79, 80).

Regarding claim 2, Li discloses wherein the data communication module is a vehicle data communication module 411.
Regarding claims 4 and 12, Li discloses wherein when the original settings are applied to the data communication module, SIM data (buddy SIM 411) associated with an original equipment manufacturer is uploaded to the data communication module (P. 51).
Regarding claims 5 and 13, Li discloses  wherein the SIM data associated with the original equipment manufacturer is assigned to the data communication module to virtually replicate the SIM data of the original equipment manufacturer (P. 43).
Regarding claims 6 and 14, Li discloses wherein the SIM data associated with the carrier plan of the obtained user profile and SIM data associated with an original equipment manufacturer are simultaneously assigned to the data communication module (p. 43, 59, 60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding claims 7, 15, 19, and 20, Li discloses all the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose identifying a second user; obtaining a second user profile matched with the identification of the second user, wherein the second user profile includes SIM data associated with a second user carrier plan; assigning the SIM data associated with the second user carrier plan of the obtained second user profile to the data communication module to simultaneously virtually replicate the SIM data of the user and the SIM data of the second user; configuring the carrier settings of the data communication module such that the data communication module does not virtually replicate the SIM data of the user based on the user no longer being identifiable; and configuring the carrier settings of the data communication module such that the data communication module does not virtually replicate the SIM data of the second user based on the second user no longer being identifiable. However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of repeating the same steps for each of multiple users including a first user, a second user or a third user in this claim involves only substitution of equivalents doing the same thing as the original invention, or the result of “routine optimization”.  Since Li clearly discloses that the IVI system 411 supports multiple users in paragraphs 51 and 57, it would have been a “routine optimization” for a person having ordinary skill in the art to provide substitution of equivalents doing the same thing to a second user of multiple users to include identifying a second user (p. 57); obtaining a second user profile matched with the identification of the second user, wherein the second user profile includes SIM data (primary SIM 116) associated with a second user carrier plan (p. 44, 54, 59); assigning the SIM data associated with the second user carrier plan of the obtained second user profile to the data communication module to simultaneously virtually replicate the SIM data of the user and the SIM data of the second user (p. 43, 59, 60, 67); configuring the carrier settings of the data communication module such that the data communication module does not virtually replicate the SIM data of the user based on the user no longer being identifiable (p. 62, 63, 75-77); and configuring the carrier settings of the data communication module such that the data communication module does not virtually replicate the SIM data of the second user based on the second user no longer being identifiable (p. 75-77) in Li for the purpose of supporting multiple users. 

Claim(s) 3, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lindsay (US 2020/0238952).
Regarding claims 3 and 16, Li discloses all the claimed subject matter as set forth above in the rejection of claim 1, and further discloses a sensor 445 to identify the user, but does not disclose the user being identified using one or more of biometrics, voice recognition, and image recognition. Lindsay teaches the use of a user being identified using one or more of biometrics, voice recognition, and image recognition (step 44 of figure 2, p. 95). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the user being identified using one or more of biometrics, voice recognition, and image recognition to the method of Li as taught by Lindsay for the purpose of effectively identifying a user. 

Regarding claim 8, Li discloses all the claimed subject matter as set forth above in the rejection of claim 1, and further discloses a sensor 445 to identify the user, but does not disclose capturing an image of the user using one or more of an onboard camera and a device camera; and comparing the image of the user to one or more images stored in a database. Lindsay teaches the use of capturing an image of the user using one or more of an onboard camera and a device camera (step 44 in figure 2); and comparing the image of the user to one or more images stored in a database (step 46 in figure 2, p. 95). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include capturing an image of the user using one or more of an onboard camera and a device camera; and comparing the image of the user to one or more images stored in a database to the method of Li as taught by Lindsay for the purpose of effectively identifying a user.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bai (US 2015/0046022).
Regarding claims 9 and 10, Li discloses all the claimed subject matter as set forth above in the rejection of claim 1, and further discloses options of preferences for the user to select (p. 48), but does not disclose presenting an option of setting carrier settings of the data communication module to replicate the SIM data of the user based on the carrier plan associated with the obtained user profile; receiving a user selection that indicates whether to set the carrier settings to replicate the SIM data of the user or not; and setting the carrier settings to replicate the SIM data of the user based on the received user selection (claim 9), and the option of setting carrier settings being presented to the user using a display of a portable device of the user (claim 10). Bai teaches the use of presenting an option 570, 572, of setting carrier settings of a data communication module 520 to synchronize with or using mobile device 140 of a user based on a carrier plan associated with an obtained user profile; receiving a user selection that indicates whether to set the carrier settings to synchronize with or using mobile device of the user or not (p. 68); and setting the carrier settings to synchronize with or using mobile device of the user based on the received user selection (p. 65), and the option of setting carrier settings being presented to the user using a display of a portable device 140 of the user (p. 68). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include presenting an option of setting carrier settings of the data communication module to replicate the SIM data of the user based on the carrier plan associated with the obtained user profile; receiving a user selection that indicates whether to set the carrier settings to replicate the SIM data of the user or not; and setting the carrier settings to replicate the SIM data of the user based on the received user selection, and the option of setting carrier settings being presented to the user using a display of a portable device of the user to the method of Li as taught by Bai for the purpose of effectively providing options of settings to the user. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Obaidi (US 10,701,551).
Regarding claim 17, Li discloses all the claimed subject matter as set forth above in the rejection of claim 11, and further discloses the user profile being stored in a server 420 (p. 44), but does not disclose the server being a cloud server. Obaidi teaches the use of a cloud server (column 2, lines 60-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cloud server to the system of Li as taught by Obaidi for the purpose of effectively storing information. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singh and Nelson methods for vehicle to mobile phone communication. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                  Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
December 9, 2022